Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 20-cv-2768-WJM

   STATE OF COLORADO, and
   JENA GRISWOLD, Colorado Secretary of State,

          Plaintiffs,

   v.

   LOUIS DEJOY, in his official capacity as Postmaster General,
   SAMARN S. REED, in his official capacity as the Denver, Colorado Regional
   Postmaster,
   CHRIS J. YAZZIE, in his official capacity as the Albuquerque, New Mexico Regional
   Postmaster, and
   UNITED STATES POSTAL SERVICE,

          Defendants.


                              TEMPORARY RESTRAINING ORDER


          Plaintiffs State of Colorado and Secretary of State Jena Griswold (jointly,

   “Plaintiffs”), file this lawsuit against Louis DeJoy, in his official capacity as Postmaster

   General, Samarn S. Reed, in his official capacity as the Denver, Colorado Regional

   Postmaster, Chris J. Yazzie, in his official capacity as the Albuquerque, New Mexico

   Regional Postmaster, and the United States Postal Service (collectively, “Defendants”)

   to enjoin Defendants from delivering by mail to Colorado households a notice regarding

   the 2020 election. 1

          Currently before the Court is Plaintiffs’ Motion for a Temporary Restraining Order



          1
             A copy of the notice at issue in the Motion (“Notice”) is attached as Exhibit A to the
   Declaration of Judd Choate, Director of Elections for the Colorado Secretary of State. (ECF
   No. 8-2.)
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 2 of 10




   (“TRO”) (the “Motion”), which was filed earlier today, September 12, 2020. (ECF No. 8.)

   Given that Plaintiffs also request an injunction in their prayer for relief in their Complaint

   (ECF No. 1 at 15), the Court will construe the Motion as seeking both a TRO and a

   preliminary injunction. As to the TRO portion of this motion, the Court finds and

   concludes as follows.

                                     I. LEGAL STANDARD

          “A party seeking a temporary restraining order or preliminary injunction must

   show (1) a substantial likelihood that the movant eventually will prevail on the merits;

   (2) that the movant will suffer irreparable injury unless the injunction issues; (3) that the

   threatened injury to the movant outweighs whatever damage the proposed injunction

   may cause the opposing party; and (4) that the injunction, if issued, would not be

   adverse to the public interest.” NRC Broad. Inc. v. Cool Radio, LLC, 2009 WL

   2965279, at *1 (D. Colo. Sept. 14, 2009). T he balance of the harms and public interest

   factors merge when the government is a party. See Nken v. Holder, 556 U.S. 418, 435

   (2009).

                                          II. ANALYSIS

   A.     Substantial Likelihood of Success on the Merits

          On this record, the Court finds a substantial likelihood of success on the merits.

   Under Article I, section 4, clause 1 of the United States Constitution, the States have

   the sole authority to determine the “Times, Places and Manner of holdings Elections for

   Senators and Representatives,” subject to the supervisory power of Congress to “make

   or alter such Regulations.” This power is “comprehensive” and



                                                 2
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 3 of 10




                   embrace[s] authority to provide a complete code for
                   congressional elections, not only as to times and places, but
                   in relation to notices, registration, supervision of voting,
                   protection of voters, prevention of false and corrupt
                   practices, . . . in short, to enact the numerous requirements
                   as to procedure and safeguards which experience shows
                   are necessary in order to enforce the fundamental right
                   involved.

   Smiley v. Holm, 285 U.S. 355, 366 (1932). In 2013, Colorado passed the Voter Access

   and Modernized Elections Act, 2013 Sess. Laws 681, under which all registered voters

   are sent a mail ballot. (ECF No. 8-1 ¶¶ 4, 6.)

          The Notice provides false or misleading information about the manner of

   Colorado’s elections by stating that voters should “[r]equest [their] mail-in ballot (often

   called ‘absentee’ ballot) at least 15 days before Election Day” and “mail [their] ballot at

   least 7 days before Election Day.” (¶ 4; ECF No. 8-2.)2 In reality, Colorado voters do

   not need to request a ballot at any time. (¶ 6.) Voters who receive a ballot do not need

   to mail the ballot back at least 7 days before the election; they may alternatively deposit

   that ballot at a drop-box or may choose to vote in person up to and including on election

   day. (¶ 7.) If a ballot is lost for whatever reason, a Colorado voter can request a

   replacement ballot at any time or vote in person. (¶ 6.) Thus, the Notice, which

   provides patently false information regarding Colorado elections, jeopardizes

   Colorado’s constitutional right to establish the “Times, Places and Manner of holding

   Elections.”3


          2
              All “¶” citations, without more, are to the Complaint. (ECF No. 1.)
          3
            For the same reasons, Plaintiffs have also shown a likelihood of success on their
   argument that Defendants’ mailing of the Notice violates the Tenth Amendment, which grants
   States the authority to administer elections. U.S. Const., amend. X; Gregory v. Ashcroft, 501

                                                    3
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 4 of 10




          Plaintiffs have also shown that the Notice likely interferes with Colorado citizens’

   fundamental right to vote. See Tashjian v. Rep. Party of Conn., 479 U.S. 208, 217

   (1986)(recognizing that the right to vote is a fundamental right). As stated above, the

   Notice gives Colorado voters false and misleading instructions about how they should

   vote in the 2020 election and does not advise voters of alternative methods to cast their

   ballot. As a result of false information contained in the Notice, some Colorado voters

   may not vote because they erroneously believe that: (1) they must request a ballot at

   least 15 days before the election; (2) they must mail their ballot at least 7 days prior to

   the election; or (3) they may not vote if they lose their ballot.

          Assuming the factual accuracy of Plaintiffs’ allegations in the Motion, the Court is

   deeply troubled by the challenged conduct intentionally undertaken by these

   Defendants. Accordingly, the Court finds that Plaintiffs have shown a likelihood of

   success on the merits.4

   B.     Irreparable Harm Unless the Injunction is Issued

          The Court finds that Colorado will suffer irreparable harm if the Notice is

   delivered to Colorado households and that no adeq uate remedy exists to undo or

   mitigate Colorado’s injury. As Plaintiffs contend, the harm caused to Colorado and its

   residents implicate basic constitutional rights, namely, Colorado’s right to determine the

   time, place and manner of its elections, as well as Colorado voters’ fundamental right to



   U.S. 452, 461–62 (1991) (“[T]he Framers of the Constitution intended the States to keep for
   themselves, as provided in the Tenth Amendment, the power to regulate elections.” (internal
   citations and quotation marks omitted)).
          4
            Because Plaintiffs have shown a likelihood of success on their constitutional claims,
   the Court need not address their statutory claims at this time.

                                                  4
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 5 of 10




   have their votes counted. See Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir.

   2012) (“A restriction on the fundamental right to vote . . . constitutes irreparable injury.”);

   Fleming v. Gutierrez, 2014 WL 12650657, at *10 (D.N.M. Sept. 12, 2014) (recognizing

   plaintiffs “would certainly be irreparably harmed if they are unable to vote because of

   another mismanagement of the election”); Garbett v. Herbert, 2020 WL 2064101, at *15

   (D. Utah Apr. 29, 2020) (holding the potential of being “unjustifiably shut out from an

   elections constitutes irreparable injury”).

          Moreover, the harm to Colorado and its residents will occur as soon as the

   Notice is distributed to its voters. See Fish v. Kobach, 840 F.3d 710, 751 (10th Cir.

   2016) (recognizing that irreparable injury exists where a court is unable to remedy the

   harm following a final determination on the merits). Colorado voters have been

   repeatedly informed that they do not need to request a ballot to vote in the 2020

   election. (¶ 6.) The Notice, if distributed, will sow confusion amongst voters by

   delivering a contradictory message. For example, Colorado voters may wonder

   whether the Colorado’s election laws have changed; wonder whether their voter

   registration has lapsed; wonder whether they need to request a ballot; wonder whether

   they need to mail their ballot at least 7 days prior to the election; or wonder whether

   they can no longer submit a ballot if they have not mailed their ballot at least a week

   before the election. Even if a subsequent corrective communication is sent to Colorado

   voters, voters will be left to decide which of the contradictory communications to

   believe.

          Accordingly, the Court finds that Plaintiffs have shown that Colorado and its

   residents will suffer irreparable harm unless the TRO is issued.

                                                 5
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 6 of 10




   C.     Balance of Harms and Public Interest

          The Court further finds that the balance of harms and public interest weigh

   heavily in favor of temporarily restraining Defendants from mailing the Notice to

   Colorado residents. After all, “[i]t is always in the public interest to prevent the violation

   of a party’s constitutional rights.” Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114,

   1147 (10th Cir. 2013). The Court recognizes that removing the Notice from circulation

   may impose limited burdens on Defendants. Such burdens, however, pale in

   comparison to the potential disenfranchisement of registered voters within Colorado

   and are insufficient to tilt the balance of the equities in the Defendants’ favor. See Fish,

   840 F.3d at 755 (recognizing that imminent disenfranchisement outweighs potential

   light administrative burdens).

          The Court therefore finds that the balance of harms and public interest weigh in

   favor of the issuance of a TRO.

   D.     Issuance of a TRO Before Defendants Can Appear or Respond

          To obtain a temporary restraining order before the party to be restrained has an

   opportunity to appear and respond, a plaintiff must present

                 (A) specific facts in an affidavit or a verified complaint clearly
                 show[ing] that immediate and irreparable injury, loss, or
                 damage will result to the movant before the adverse party
                 can be heard in opposition; and

                 (B) the movant’s attorney[’s] certifi[cation] in writing
                 [regarding] any efforts made to give notice and the reasons
                 why it should not be required.

   Fed. R. Civ. P. 65(b)(1). As for requirement “A,” Plaintiffs provide a sworn declaration

   from Judd Choate, the Director of Elections for the Colorado Secretary of State, on


                                                 6
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 7 of 10




   which the Court has relied to discern the facts meriting a TRO. The Court finds that

   Plaintiffs have made a sufficient showing that a TRO should issue without further

   notice, so that the Notice is not immediately distributed to Colorado households. As for

   requirement “B,” Plaintiffs have indicated that they have emailed notice of the action to

   Defendants’ counsel. (ECF No. 6 at 2.) Plaintiffs have also complied with

   D.C.COLO.LCivR 65.1, describing their efforts to communicate with Defendants’

   counsel. (ECF No. 6 at 2.)

   E.     Whether To Issue a Bond

          Rule 65(c) states that this Court “may issue a preliminary injunction or a

   temporary restraining order only if the movant gives security in an amount that the court

   considers proper to pay the costs and damages sustained by any party found to have

   been wrongfully enjoined or restrained.” Although phrased as mandatory, in practice

   the Court has discretion under this Rule whether to require a bond, particularly in public

   interest cases involving the fundamental rights of citizens. See 11A Charles Alan

   Wright et al., Federal Practice & Procedure § 2954 n.29 (3d ed., Apr. 2017 update)

   (citing public rights cases where the bond was excused or significantly reduced). The

   Court finds that waiving the bond is appropriate in this case.

                                      III. CONCLUSION

          Accordingly, for the reasons set forth above, the Court ORDERS as follows:

          1.     Plaintiffs’ Motion for Temporary Restraining Order (ECF No. 8) is

                 GRANTED;




                                                7
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 8 of 10




        2.    That portion of Plaintiffs’ Motion which the Court has construed as a

              motion for a preliminary injunction remains under advisement;

        3.    Defendants Louis DeJoy, Samarn S. Reed, Chris J. Yazzie, the United

              States Postal Service, as well as their officers, directors, agents,

              employees, successors and assigns, and all other persons in active

              concert or participation with them, are hereby IMMEDIATELY ORDERED

              AND RESTRAINED from delivering by mail to Colorado households the

              official notices attached as Exhibit A to the Declaration of Judd Choate,

              Director of Elections for the Colorado Secretary of State (ECF No. 8-2);

        4.    This Temporary Restraining Order shall remain in effect until 11:59 p.m.

              on September 22, 2020, unless extended by the Court for good cause;

        5.    Plaintiffs shall send or deliver a copy of this Order to counsel for

              Defendants by any means (including multiple means, if appropriate)

              reasonably calculated to reach counsel for Defendants as soon as

              practicable. Not later than 9:00 a.m. on September 14, 2020, Plaintiffs

              shall file a Certificate of Service confirming their compliance with this

              directive;

        6.    Defendants shall respond to the construed motion for a preliminary

              injunction by no later than 12:00 p.m. on Tuesday, September 15, 2020.

              If Defendants have not been provided actual notice of Plaintiffs’ filings

              and a copy of this Order by 8:00 a.m. on September 14, 2020,

              Defendants may seek an extension of this filing deadline;



                                             8
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 9 of 10




        7.    Plaintiffs shall file a reply in further support of their construed motion for a

              preliminary injunction by no later than 12:00 p.m. on Wednesday,

              September 16, 2020;

        8.    No later than 9:00 a.m. on Thursday, September 17, 2020, Defendants

              are ORDERED to file with this Court an accounting of all notices which

              are the same, or substantially the same, as the Notice attached as Exhibit

              A to the Declaration of Judd Choate, and which have already been mailed

              to postal patrons within the State of Colorado. This accounting will, at a

              minimum, include the number of such notices mailed to Colorado postal

              patrons broken down by the first three digits of the destination U.S. Postal

              Service Zip Code, viz., 800 through 816; and

        9.    A hearing on Plaintiffs’ construed motion for preliminary injunction will be

              held on Friday, September 18, 2020 at 9:30 a.m. in Courtroom 801A in

              the Alfred A. Arraj Courthouse, 901 19th Street, Denver, Colorado, 80294.

              Among other things, counsel should be prepared at this hearing to

              address, in the event this Court grants Plaintiffs’ construed Motion for

              Preliminary Injunction, the issue of what steps it may be necessary and

              appropriate for this Court to order in light of the Notices already mailed

              and accounted for by the Defendants in Paragraph 8.




                                              9
Case 1:20-cv-02768-WJM-STV Document 11 Filed 09/12/20 USDC Colorado Page 10 of 10




         Entered at Denver, Colorado this 12th day of September, 2020 at 6:55

   p.m., Mountain Daylight Time.

                                                      BY THE COURT:




                                                      William J. Martínez
                                                      United States District Judge




                                           10
